Citation Nr: 0503115	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.

3.  Entitlement to a disability rating in excess of 40 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Although the veteran did not submit a notice of disagreement 
regarding the evaluation for his peripheral neuropathy of the 
left lower extremity, the RO issued a statement of the case 
regarding this issue in March 2003.  His VA Form, submitted 
later that month, indicates that he wished to appeal all the 
issues listed on the statement of the case.  Therefore, the 
Board finds that he has successfully perfected an appeal of 
the issue and it properly before the Board for appellate 
consideration.  

In his VA Form 9, the veteran requested he be provided a 
video conference hearing.  He failed to report to a July 2004 
Video Conference Board hearing.

During the course of this appeal, a separate December 2002 
rating decision ruled the veteran was not competent to handle 
disbursement of his funds.  The veteran did not appeal the 
rating decision and had earlier requested that his wife, the 
appellant, be appointed his guardian.  The appellant was 
subsequently appointed as the veteran's guardian.  

The issue of entitlement to an increased disability rating 
for peripheral neuropathy of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe sleep 
disturbance, hypervigilence, anxiety, irritability, 
depression, with moderate to severe social impairment and a 
moderate to severe overall level of disability.

2.  The evidence shows that the veteran's PTSD is not 
productive of total occupational and social impairment; or 
that the condition is productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

3.  The veteran's service-connected disabilities include 
PTSD, rated as 70 percent disabling, and peripheral 
neuropathy of the left lower extremity, rated as 40 percent 
disabling, a total left knee replacement, rated as 30 percent 
disabling; cold injury residuals to both lower extremities, 
each rated 30 percent disabling and arthritis of the right 
knee, rated as 10 percent disabling.  The veteran is in 
receipt of a combined compensation evaluation of 100 percent.

4.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself, 
protect himself from the hazards or dangers incident to his 
environment or attend to the needs of nature, nor do they 
prevent him from leaving his home.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in March 2003 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
Although the appellant had already been appointed the 
veteran's guardian at that time, the evidence of record shows 
that she resides with the veteran.  Moreover, neither the 
appellant nor the representative have alleged that the 
appellant has not been provided adequate notice.

In the present case, in August 2002, prior to promulgation of 
the October 2002 rating decision denied an increased rating 
for the veteran's service-connected PTSD, and denied special 
monthly compensation based on aid and attendance or 
housebound status, the RO provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for special monthly compensation, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this 
respect, the Board notes that the veteran was provided with 
this information prior to the December 2002 determination 
that he was incompetent to handle his own funds.  

In contrast, only after the rating action was promulgated, 
did the RO, in May 2003, provide adequate notice to the 
appellant and veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating 
for PTSD, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any evidence in his possession that pertains to the 
claim.  While the notice provided to the appellant in May 
2003 was not given prior to the RO adjudication of the claim 
in October 2002, the notice was provided by the RO prior to 
certification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant was specifically 
advised of what information and evidence was needed to 
substantiate the claim.  She was also advised of what 
evidence VA would obtain for her, and of what evidence she 
was responsible for submitting, and also advised to submit 
relevant evidence in her possession.  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate the claim, she is familiar 
with the law and regulations pertaining to these claims, she 
does not dispute any of the material facts pertaining to the 
claims, and she has not indicated the existence of any 
outstanding information or evidence relevant to the claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the May 2003 
VA letter and the statement of the case informed the veteran 
of the information and evidence needed to substantiate the 
claims.  Moreover, and as noted above, the May 2003 
correspondence notified the appellant as to which evidence 
would be obtained by her and which evidence would be 
retrieved by VA, and also suggested that she submit any 
evidence in her possession.  It is clear from submissions by 
and on behalf of the veteran that the appellant is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the pertinent VA treatment records and 
examination reports.  In this respect, the veteran has stated 
that his only treatment was at VA.  He has not alleged that 
there are any other obtainable outstanding medical records 
with regards to these issues.  The Board consequently finds 
that VA's duty to assist the appellant and veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

A February 2001 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating.  

In August 2001, the veteran underwent VA psychiatric 
examination.  At that time he complained of insomnia, 
indicating that he slept approximately three hours a night.  
He reported having nightmares most nights and complained of 
hypervigilance, irritability and exaggerated startle 
response.  He reported social isolation and short-term memory 
problems.  

Mental status examination revealed the veteran to be alert, 
oriented and cooperative.  He had intermittent good eye 
contact.  His speech was slow and halting and his affect was 
anxious.  His though processes were logical and goal-directed 
without evidence of loosening of associations.  He denied 
hallucinations and delusions.  He demonstrated a capacity for 
abstract reasoning.  He denied suicidal or homicidal 
ideation, but reported that he sometimes wished he was dead.  
He exhibited short-term memory problems.  The diagnosis was 
chronic PTSD with a Global Assessment of Functioning (GAF) 
score of 38.  The examiner noted that the veteran had 
problems with nightmares, insomnia, hypervigilance, 
exaggerated startle response, irritability, depression, 
decreased recent memory, desire to isolate and avoidance in 
addition to flashbacks.  He felt more depressed and had been 
given additional medication.  The examiner opined that the 
veteran's social adaptability was considerably to severely 
impaired.  The examiner was unable to offer an opinion 
regarding the level of industrial impairment, but did opine 
that his overall disability was within the severe range.  

A November 2001 rating decision increased his rating for PTSD 
to 70 percent.  The November 2001 rating decision also 
increased the ratings for other service-connected 
disabilities, providing the veteran with a combined 
compensation evaluation of 100 percent.  

In May 2002, the veteran submitted a claim of entitlement to 
special monthly compensation by reason of need for regular 
aid and attendance.  

VA treatment records, dating from July 2001 to July 2002, 
show the veteran was noted to have significant problems with 
his memory and with flashbacks in July 2001.  Testing 
revealed he met the criteria for Aricept and requested he be 
prescribed the medication if a psychiatrist felt it would 
help him.  A January 2002 progress note indicates a diagnosis 
of PTSD with a GAF of 40.  The examiner noted that the 
veteran bathed and dressed himself but required assistance in 
remembering tasks around the house.  

A September 2002 VA psychiatric examination report shows the 
veteran continued to complain of sleep problems and 
exaggerated startle response to loud noises.  Mental status 
examination revealed the veteran to be in mild to moderate 
distress.  His hygiene and grooming were above average.  
During the examination, the veteran became disoriented and 
spatially confused several times, when walking between the 
waiting and examination rooms.  His eye contact was good.  He 
was alert and his affect was blunted, his thoughts slowed.  
His speech was normal in volume and decreased in amount and 
rate.  He had difficulty reporting his home address and 
misstated the date.  There was no obvious formal thought 
disorder.  He admitted to some suicidal thoughts, although 
none recently and to occasional fleeting homicidal thoughts.  
The examiner opined that the veteran had developed an age-
related cognitive problem.  The diagnoses included PTSD and a 
tentative diagnosis of cognitive disorder or dementia, with a 
current GAF score of 55.  His social adaptations were deemed 
moderately to severely impaired.  The examiner noted that the 
veteran was unable to find employment, due in large part, to 
his advanced age and limited education, but also due to 
significant emotional distress and a likely cognitive 
impairment.  The examiner assessed his overall level of 
disability as being in the moderate to severe range.  
Finally, the examiner opined that the veteran was not 
competent to manage funds in his own best interest.

In an October 2002 addendum, the examiner who conducted the 
September 2002 psychiatric examination, indicates that the 
veteran's claims file had since been provided and reviewed.  
Based on a review of the evidence, the examiner added an Axis 
I diagnosis of dementia, and specified that the diagnosis was 
supported by evidence of memory deficit and cognitive 
decline.  The examiner again opined that the veteran was not 
competent to manage funds in his own best interest.

A September 2002 VA aid and attendance/housebound examination 
shows his wife brought the veteran to the examination.  He 
stated that he drove some, lived with his wife and was not 
permanently bedridden.  A mini-mental status examination 
revealed a score of 17/30 and the examiner opined that the 
veteran was not capable of managing his benefit payments in 
his own best interest.  The examiner noted that the veteran's 
wife assisted him in dressing partially due to his mental 
state.  The veteran was able to bathe himself and shave 
himself.  He required some assistance when urinating.  The 
diagnoses included hypertension and moderately severe 
dementia.  Based on the history supplied by the veteran's 
wife, the examiner opined that the veteran required regular 
assistance of another person in attending to the ordinary 
hazards of daily living because of his dementia.  

A December 2002 rating decision determined that the veteran 
was not competent to manage disbursement of his own funds.  
Later that same month, the appellant was appointed as his 
guardian for VA purposes.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD has been rated as 70 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that Code, a 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

In this case, the veteran's PTSD is manifested by severe 
sleep disturbance, nightmares, flashbacks, hypervigilence, 
anxiety, irritability, depression, and social isolation.  
There is no evidence to show impaired thought processes, poor 
impulse control or poor hygiene.  While there is evidence of 
short-term memory impairment, it has been attributed to the 
veteran's dementia, a disability for which service connection 
has not been established.

Testing shows the veteran has GAF scores of 38, and most 
recently, of 55.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Pursuant to the DSM-IV, GAFs between 
31 and 40 are indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  GAFs between 51 and 60 are indicative of 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.

The Board finds that the preponderance of the evidence of 
record does not support the assignment of a 100 percent 
evaluation.  In this regard, there is insufficient evidence 
to suggest that the veteran's PTSD symptoms alone result in 
total social and occupational impairment.  In this regard, 
although there was evidence of spatial disorientation and 
significant memory loss at the September 2002 examination, 
this was not attributed to the veteran's service-connected 
PTSD.  Rather, in the October 2002 addendum, the examiner 
supports an Axis I diagnosis of dementia with the clinical 
evidence of a memory deficit and cognitive decline.  Nor does 
the evidence show that there is grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living as 
a result of the veteran's PTSD, as is necessary criteria for 
the assignment of a 100 percent rating.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's PTSD has not 
necessitated frequent periods of hospitalization and, 
although there is evidence that his PTSD symptoms impair his 
ability to secure employment, his current disability rating 
is intended to compensate him for this impairment. 



Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation because he requires the assistance of his spouse 
in performing certain activities of daily living.

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2004).

The Board first notes that the veteran is currently service-
connected for the following disabilities:  PTSD, rated as 70 
percent disabling, peripheral neuropathy of the left lower 
extremity, rated as 40 percent disabling, a total left knee 
replacement, rated as 30 percent disabling; cold injury 
residuals to both lower extremities, each rated 30 percent 
disabling and arthritis of the right knee, rated as 10 
percent disabling.  His combined compensation rating is 100 
percent.  In addition, the September 2002 examiner found that 
the service-connected disabilities have not rendered the 
veteran bedridden or housebound.  

With regard to whether the veteran requires the aid and 
attendance of another person, the September 2002 VA examiner 
did find that he required the assistance of another person in 
the performance of his daily activities as a result of his 
nonservice-connected dementia.  Morever, while the veteran is 
currently considered incompetent for VA compensation 
purposes, such a determination relates only to his capacity 
for handling finances, and not to his ability to attend to 
his basic needs or to protect himself from the hazards or 
dangers incident to his daily environment.

Therefore, the Board finds that the preponderance of the 
evidence of record does not demonstrate that the veteran is 
in need of regular aid and attendance due to his service-
connected disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  The Board acknowledges that the veteran's 
combined compensation evaluation of 100 percent certainly 
denotes severe disability; however, the medical evidence 
clearly shows that it is a result of his nonservice-connected 
dementia, that the veteran requires the aid and assistance of 
another to protect him from the hazards or dangers incident 
to his daily environment.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
special monthly compensation.  38 U.S.C.A. § 5107(b).  The 
appeal is therefore denied.


ORDER

An increased rating for PTSD is denied.

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or upon 
housebound status is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
does not contain sufficient medical evidence for VA to make a 
decision.  The veteran has perfected an appeal of the current 
disability rating for his service-connected peripheral 
neuropathy of the left lower extremity.  However, the 
evidence shows that he has not been provided a VA examination 
to assess the current level of impairment during the pendency 
of this appeal.  Thus, the veteran should be provided with a 
VA neurological examination.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should make arrangements for 
the veteran to be afforded a VA neurologic 
examination, to determine the nature and 
extent of his peripheral neuropathy of the 
left lower extremity.  The examiner should 
be requested to specify whether there is 
any associated paralysis, foot drop, or 
muscular atrophy.  The examiner should 
further indicate whether the veteran's 
impairment is mild, moderate, moderately 
severe or severe.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The appellant and the veteran are hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issue of entitlement 
to a disability rating in excess of 40 
percent for peripheral neuropathy of the 
left lower extremity.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case must be provided to the appellant 
and the representative, and they should 
be afforded the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claim.  The appellant and 
veteran have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


